Exhibit 10.27

BROKERAGE CONTRACT

FOR INTRASTATE GAS SALES

IDENTIFIER: JOHND2012 – INTRASTATEsales – Service Company #1.2

By this contract Gas Natural Service Company, LLC (“Service Company”) agrees to
accept and John D. Oil & Gas Marketing Company, LLC (“John D”) agrees to tender,
electronic confirmations of intrastate gas purchases as set forth below. This
contract amends the 2006 version of the North American Energy Standards Board
(“NAESB”) Wholesale Natural Gas Sales Contract and an addendum, which contracts
have been assigned the Identifiers: JohnD2012 – INTRASTATEsales – Service
Company #1; and JohnD2012 – INTRASTATEsales—Service Company #1.1 respectively.

RECITALS

Whereas, Service Company desires to acquire supplies of natural gas for Service
Company’s Buyers in the most efficient manner, and

Whereas, John D. Oil & Gas Marketing Company, LLC (“John D.”), a broker and
marketer of natural gas, has agreed to provide electronic confirmation, in
monthly spreadsheet form, for natural gas supply services to Service Company
pursuant to the terms of contracts for brokerage services between John D. and
Service Company assigned the Identifiers: JohnD2012 – INTRASTATEsales—Service
Company #1; and JohnD.2012 – INTRASTATESales – Service Company #1.1.

Whereas, both Parties, John D. and Service Company, agree that each of them will
benefit from this mutual change by more efficient record-keeping processes;

Now therefore, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, Service Company agrees to accept and John
D. agrees to tender such electronic confirmations, in a form which shall be
mutually acceptable to both of them.



--------------------------------------------------------------------------------

BROKERAGE CONTRACT

FOR INTRASTATE GAS SALES

IDENTIFIER: JOHND2012 – INTRASTATEsales – Service Company #1.2

 

Complete Agreement: This contract amends the 2006 version of the NAESB Wholesale
Gas Sales Contract and addenda, as listed in paragraph #2 of the Recitals
herein. Together such documents represent the complete and entire understanding
between John D. and of Service Company, superseding any other prior agreements
respecting the subject matter of this contract. John D. and Service Company
hereby declare that there are no promises, representations, conditions,
warranties, other agreements, expressed or implied, oral or written, made or
relied upon by any of them, except those herein contained.

Therefore, for good and sufficient consideration exchanged, Gas Natural Service
Company, LLC and John D. Oil & Gas Marketing Company, LLC agree to the foregoing
terms and conditions.

In witness whereof, the Parties have executed this contract.

This contract may be executed in counterparts, an original of each signed
contract to be delivered to each counterparty.

 

GAS NATURAL SERVICE COMPANY, LLC     JOHN D. OIL & GAS MARKETING COMPANY, LLC
By:   /s/ Rebecca Howell     By:   /s/ Michael Zappitello

Name:

  Rebecca Howell     Name:   Michael Zappitello

Title:

 

Corporate Controller,

Gas Natural Service Company, Inc.

   

Title:

John

 

Date:

  November 28, 2012     Date:   November 28, 2012